Citation Nr: 0423688	
Decision Date: 08/26/04    Archive Date: 09/01/04	

DOCKET NO.  00-03 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran is entitled to payment of benefits under 
Chapter 31, Title 38, United States Code, for the period 
during which his vocational goal was found to be infeasible.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1995 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, that a program of 
vocational rehabilitation was not feasible.  The veteran, who 
had active service from January 1980 to August 1981, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.  In a decision dated in January 
2002, the Board affirmed the RO's decision.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and in an Order dated in 
June 2003, the Court vacated the Board's decision and 
remanded the case for further adjudication.  In October 2003, 
the Board returned the case for additional development, and 
the case was subsequently returned to the Board.  

In the Board's now vacated January 2002 decision several 
items were referred to the RO for clarification and/or 
appropriate action.  These items were contained in paragraphs 
3, 4 and 5 of the Introduction section of that decision.  It 
is not clear whether any action has taken place with respect 
to these matters.  Therefore, these matters are again 
referred to the RO for appropriate clarification and/or 
action.  


REMAND

A preliminary review of the record following a return of the 
file to the Board after the Board's October 2003 decision 
discloses that the development requested was not completed.  
In this regard, the purpose of the October 2003 remand was 
for the RO to provide notice of the VCAA to the veteran 
consistent with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This action was necessary 
because the Court had noted that there was no evidence in the 
record that the VA ever notified the veteran of who was 
responsible for obtaining the evidence necessary to 
substantiate his claim and noted that the documents referred 
to in the Board's decision did not inform the veteran which 
portion of the evidence was to be provided by the veteran and 
which portion of the evidence was to be provided by the VA.  
In pleadings before the Court in this case, the Secretary 
conceded in his brief that the VCAA and implementing 
regulations had imposed additional notice obligations on the 
VA that were not met in the development of this case.  As 
such, a remanded was required.  Order at 2.  

When the case was returned to the RO a letter pertaining to 
the VCAA dated in March 2004 was sent to the veteran.  
However, that letter pertained to another claim of the 
veteran, specifically a claim for aid and attendance for his 
spouse.  While a Memorandum dated in July 2004 addressed to 
the BVA states that a file review was completed and a VCAA 
letter dated in March 2004 was sent to the veteran, no such 
letter of that date pertinent to this appeal is enclosed in 
the claims file.  As indicated, the letter concerning the 
VCAA dated in March 2004 pertained to a claim for aid and 
attendance for his spouse.  The Court has held "that a remand 
by this Court or the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders." Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

In this regard, the Board notes that notice consistent with 
the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b) and Quartuccio v. Principi, 16 Vet. App. 183 
(2002) must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that the VA will seek to provide and (3) that 
the claimant is expected to provide.  Furthermore, as 
indicated in 38 C.F.R. § 3.159(b), in what can be considered 
a fourth element of the requisite notice, the VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to comply with the 
Court's Order in this case, it is the Board's opinion further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should provide the veteran 
notice of the VCAA consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
discussed above.  

2.  If additional evidence is obtained 
pursuant to paragraph one above, the case 
should again be reviewed by the RO on the 
basis of that additional evidence.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to ensure due process and to 
comply with the Court's Order in this case.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


